Citation Nr: 0527596	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a chronic sleep 
disorder, to include as secondary to anterior chest wall 
syndrome.

2.  Entitlement to an initial rating in excess of 20 percent 
for anterior chest wall pain syndrome.

3.  Entitlement to an initial, compensable rating for right 
ankle strain.

4.  Entitlement to an initial, compensable rating for a right 
knee osteochondroma during the period from August 29, 2000 to 
January 21, 2001.

5.  Entitlement to a rating in excess of 10 percent for a 
right knee osteochondroma since January 22, 2001. 




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1997 to August 
2000.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2001 rating action that granted 
service connection and assigned an initial 20 percent rating 
for anterior chest wall pain syndrome, from August 29, 2000; 
and granted service connection and assigned an initial 
noncompensable rating, each, for right ankle strain and a 
right knee osteochondroma, also from August 29, 2000.  In 
that same rating action, the RO denied service connection for 
a low back disability, for cardiovascular disease, and for a 
chronic sleep disorder.  The veteran filed a Notice of 
Disagreement in June 2001.  Inasmuch as the claims for higher 
ratings for anterior chest wall pain syndrome, right ankle 
strain, and a right knee osteochondroma involve disagreement 
with the initial ratings assigned, the Board has 
characterized those issues in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

By rating action of September 2001, the RO assigned the 
following ratings for the veteran's right knee 
osteochondroma:  10 percent from January 22, 2001; a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 (T/TR) from May 21, 2001; and 0 percent from August 1, 
2001.  By rating action of February 2002, the RO assigned a 
10 percent rating for the right knee osteochondroma.  By 
rating action of October 2002, the RO assigned T/TR for the 
right knee osteochondroma, from March 15, 2002; and a 10 
percent rating for that disability from July 1, 2002.  

The RO issued a Statement of the Case (SOC) in December 2002, 
and the veteran filed a Substantive Appeal in February 2003.     

In February 2004, the Board remanded these matters to the RO 
for, inter alia, further development of the evidence and for 
due process development.  In a statement received in March 
2004, the veteran withdrew his appeal for service connection 
for cardiovascular disease.  By rating action of September 
2004, the RO assigned a T/TR for the right knee 
osteochondroma from April 23, 2004; and assigned a 0 percent 
rating for that disability from July 1, 2004.  

By rating action of April 2005, the RO granted service 
connection for low back strain; this constitutes a full grant 
of the benefit sought on appeal with respect to the issue of 
service connection for a low back disability.  

The RO issued a Supplemental SOC (SSOC) in July 2005, 
reflecting the RO's continued denials of service connection 
for a sleep disorder, and of initial and subsequent ratings 
in excess of those assigned for anterior chest wall pain 
syndrome, right ankle strain, and a right knee 
osteochondroma.

As a final preliminary matter, the Board notes that, in a 
March 2004 statement, the veteran claimed entitlement to an 
increased rating for bilateral tinnitus.  As the RO has not 
adjudicated that issue, it is not properly before the Board, 
and is, thus, referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2.  According to competent, uncontradicted medical opinion, 
the veteran's sleep disturbances are symptoms of his service-
connected anterior chest wall pain syndrome, and he does not 
have a separate, distinct, chronic sleep disorder upon which 
to predicate a grant of service connection.

3.  Since the August 29, 2000 effective date of the grant of 
service connection, the veteran's anterior chest wall pain 
syndrome has been manifested by tenderness over the sternum, 
pectoral muscles, and with movement of the torso; a secondary 
sleep disturbance that is relieved with medication; and no 
gastrointestinal or mental manifestations; the veteran has 
subjectively complained of chest pain unrelieved by 
medications.

4.  Since the August 29, 2000 effective date of the grant of 
service connection, the veteran's right ankle strain has been 
manifested by minimal swelling and slight pain over primarily 
the lateral malleolus, full range of ankle motion. normal 
gait and strength; no significant abnormality of color or 
temperature, and no deformity; veteran has subjectively 
complained of mild pain and stiffness.  

5.  During the period from August 29, 2000 to January 21, 
2001, the veteran's right knee osteochondroma was manifested 
by full range of knee motion and no other objective disabling 
manifestations. 

6.  Since January 22, 2001, other than during periods for 
which a T/TR has been granted, the veteran's right knee 
osteochondroma has been manifested by slight swelling and 
crepitance; normal gait; range of knee motion from 0 to 110 
degrees; stable and normal medial, lateral collateral, and 
anterior and posterior cruciate ligaments; and no deformity 
or abnormality of temperature.  The veteran has subjectively 
complained of moderate pain with some stiffness that is 
somewhat relieved by medication.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic sleep 
disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2004).

2.  The criteria for an initial rating in excess of 20 
percent for anterior chest wall pain syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5099-5025 (2004). 

3.  The criteria for an initial, compensable rating for right 
ankle strain have not been  met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 
4, including §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2004). 

4.  The criteria for an initial, compensable rating for a 
right knee osteochondroma, during the period from August 29, 
2000 to January 21, 2001, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2004). 

5.  Since January 22, 2001, the criteria for a rating in 
excess of 10 percent for a right knee osteochondroma have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him about 
what evidence will be obtained by whom.  38 U.S.C.A.         
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the March 2001 rating action, the July 2001 RO 
letter, the September 2001 and February 2002 rating actions, 
the September 2002 RO letters, the October 2002 rating 
action, the December 2002 SOC, the March 2003 and February 
2004 RO letters, the September 2004 rating action, the 
February 2005 RO letter, and the July 2004 SSOC, the veteran 
and his representative were variously notified of the legal 
authority governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection 
therewith.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.  

The Board also notes that the September 2002 and February 
2004 RO letters, SOC, and SSOC variously informed the veteran 
and his representative of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
latter 2002 and 2004 RO letters and the SOC specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter 2002 and 2004 
RO letters specifically notified the veteran to furnish any 
additional evidence that he had that would support his 
claims.  Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant about what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this appeal, no duty to assist letter was 
provided to the veteran prior to the March 2001 rating action 
on appeal.  However, the Board finds that any lack of full, 
pre-adjudication duty to assist letters strictly meeting the 
VCAA's notice requirements in this case does not prejudice 
the veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating actions, several RO letters, 
SOC, and SSOC issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claims.  As a result of RO development and the Board's 
February 2004 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claims in July 2005 on 
the basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
of each claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  .  The RO, 
on its own initiative as well as pursuant to the Board's 
remand, has made reasonable and appropriate efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
his claims, to include obtaining comprehensive medical 
records from the Buffalo, New York VA Medical Center (VAMC), 
and affording him comprehensive VA examinations in September 
2000, January 2002, and March 2005, reports of which are of 
record.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence pertinent to the claims that has not been 
obtained.  In January 2002 and April 2004 statements, the 
veteran stated that he received all of his medical care at 
the Buffalo VAMC.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling the VCAA's notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of each of the claims on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

A.  Service Connection for a Chronic Sleep Disorder

In this case, the veteran contends that he currently suffers 
from a chronic sleep disorder that is either due to military 
service or to his service-connected anterior chest wall pain 
syndrome.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that it was incurred in 
service.  38 C.F.R. § 3.303(d).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

In this case, the service medical records document the 
veteran's complaint made in connection with his separation 
examination of April 2000 that a chest injury prevented him 
from sleeping more than two hours at a time.  However, no 
chronic sleep disorder has been clinically documented at any 
time in service or in the post-service years.  Extensive VA 
outpatient records showing treatment and evaluation of the 
veteran for many complaints and disorders through December 
2004 are negative for findings or diagnoses of a chronic 
sleep disorder.  On September 2000 VA examination, the 
veteran complained of sleep disturbance because it hurt his 
chest to lie down at night.  After examination in March 2005, 
a VA physician concluded that the veteran's sleep 
disturbances were secondary to his pain from his service-
connected anterior chest wall pain syndrome, and that he did 
not have a separate and distinct chronic sleep disorder.  

The Board ascribes great probative value to the 2005 VA 
physician's opinion, as it was arrived at after a thorough 
review of the veteran's past medical history, and current 
examination of the veteran.  Significantly, neither the 
veteran nor his representative has provided or alluded to the 
existence of any medical evidence showing that he does, in 
fact, suffer from a separate and distinct chronic sleep 
disorder.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran in connection with the 
current claim.  However, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on a medical matter, 
such as whether he, in fact, suffers from the currently 
claimed chronic sleep disorder.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown,   10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  In fact, the sole 
competent and objective evidence has ruled-out the existence 
of the claimed disability.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of the 
claimed disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for a chronic sleep disorder 
must be denied because the first essential criterion for a 
grant of service connection-evidence of a chronic disability 
upon which to predicate a grant of service connection, on any 
basis-has not been met.    

In arriving at this decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.	Claims for Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A.        § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R.  § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  



1. An Initial Rating in Excess of 20 Percent for                                               
Anterior Chest Wall Pain Syndrome

By rating action of March 2001, the RO granted service 
connection for anterior chest wall pain syndrome, and 
assigned an initial 20 percent rating under Diagnostic Codes 
(DCs) 5099-5025, effective August 29, 2000.  Since a specific 
rating for chest wall pain syndrome is not listed under the 
rating schedule, the RO assigned a rating under DC 5025 for 
fibromyalgia, a closely related disease in which the 
functions affected and anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.

Under DC 5025, fibromyalgia (fibrositis, primary fibromyalgia 
syndrome) with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion that are present more than one-third of the time 
warrants a 20 percent rating.  A 40 percent rating requires 
symptoms that are constant, or nearly so, and refractory to 
therapy.  Widespread pain means pain in both the right and 
left sides of the body, that is both above and below the 
waist, and that affects both the axial skeleton (i.e., 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.  

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that a rating in excess 
of the initial 20 percent for the veteran's anterior chest 
wall pain syndrome is not warranted.   

Rating the chest wall disability by analogy under DC 5025, a 
higher rating is not assignable, as there is no medical 
evidence establishing the level of impairment that would 
warrant at least the next-higher 40 percent rating-that is, 
symptoms that are constant, or nearly so, and refractory to 
therapy -at any point since the effective date of the grant 
of service connection.  In this regard, the Board notes that, 
while on September 2000 VA examination the veteran complained 
of chest pain when lying down, it was alleviated by sitting 
up, and he did not have any unexplained fatigue, 
gastrointestinal symptoms, depression, or anxiety.  Moreover, 
the area of pain was restricted to the rib cage bilaterally, 
with trigger and tender points throughout.  Although he 
reported that he had a sleep disturbance because it hurt his 
chest to lie down at night, he took no treatment or 
medications for the anterior chest wall pain syndrome, and he 
had not lost any time from work due to this disability.  The 
diagnosis was chronic chest wall discomfort, fibromyalgia 
being at least as likely as not the etiology.

On the most recent comprehensive March 2005 VA examination, 
the veteran stated that he currently took medications that 
did not relieve his chest pain, but did help him sleep at 
night.  He reported pain on a daily basis, normally 4/10, but 
2 or            3 times per week it flared up to 7-8/10; cold 
weather, movement, and lifting reportedly caused flare-ups.  
The veteran localized the pain mostly to the medial pectoral 
muscles, with radiation outward laterally.  Antibiotics 
provided no relief.  Lying down was one of the worst 
positions for him, and he therefore had difficulty sleeping 
at night; medication had helped him to sleep.  However, on 
examination, the veteran walked with normal gait, his mental 
status was normal, and there was no chest wall swelling, 
bruising, abnormality, or deformity.  There was tenderness 
over the lateral sides of the sternum and over the pectoral 
muscles bilaterally, as well as increased tenderness with 
movement of the torso, but there were no gastrointestinal 
manifestations.  The impression was costochondritis.  The 
examiner commented that the veteran was limited in the type 
of work that he could do, in that he could not do heavy 
lifting or increased torso movements, and that his sleep 
disturbance was secondary to pain from the anterior chest 
wall syndrome.         

As the veteran's subjective complaints of chest pain with 
intermittent flare-ups are already contemplated in the 
current 20 percent rating assigned for anterior chest wall 
pain syndrome, these factors provide no basis for assignment 
of any higher rating.  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, 8 Vet. App. at 204-7. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating (pursuant to Fenderson), and that 
the claim for an initial rating in excess of           20 
percent for anterior chest wall pain syndrome must be denied.  
In reaching these  conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert,   1 Vet. App. at 53-56.

2.  An Initial, Compensable Rating for Right Ankle Strain

By rating action of March 2001, the RO granted service 
connection and assigned an initial noncompensable rating for 
right ankle strain under DC 5271, effective August 29, 2000.

Under DC 5271, moderate ankle limitation of motion warrants a 
10 percent rating.  A 20 percent rating requires marked 
limitation of motion.

Under DC 5270, ankylosis of an ankle warrants a 20 percent 
rating if the ankle is fixed in plantar flexion at an angle 
of less than 30 degrees.  Higher ratings of 30 and        40 
percent are available for more severe ankylosis and 
deformity.

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71, Plate II.   

Considering the evidence of record in light of the above-
referenced criteria, the Board finds that an initial, 
compensable rating for the veteran's right ankle strain is 
not warranted at any time since the August 29, 2000 effective 
date of the grant of service connection for that condition.   

Rating the ankle disability under DC 5271, a higher rating is 
not assignable, as there is no medical evidence establishing 
the level of impairment that would warrant at least the next-
higher 10 percent rating-that is, moderate ankle limitation 
of motion -at any point since the effective date of the 
grant of service connection.  In this regard, the Board notes 
that, while on September 2000 VA examination the veteran 
complained of right ankle pain, he reported no treatment for 
the ankle, denied flare-ups, and used no crutch, brace, cane, 
or corrective shoes.  On examination, power, tone, and bulk 
were normal on ankle dorsiflexion and plantar flexion, which 
were from 0 to 20 degrees and 0 to 45 degrees, respectively.  
Moreover, sensory examination and ankle X-rays were normal.  
The impression was chronic right ankle strain.

On the most recent comprehensive March 2005 VA orthopedic 
examination, the veteran complained of mild right ankle pain, 
as well as some stiffness and swelling; medication reportedly 
provided some relief.  He stated that the ankle flared-up 
approximately once or twice a month, and lasted for 2 days; 
with each flare-up he reported more limitations in pain, but 
could still function.  He used no cane, crutch, or ankle 
brace.  With respect to functional limitations, the examiner 
noted that the veteran was able to fulfill his activities of 
daily living, including driving and walking, with some 
problems with driving and ascending stairs due to the ankle.  
In the last year, he had not missed any time from work 
because of his right ankle.  On current examination, gait was 
normal, and the veteran could rise up on his tiptoes and 
heels.  Ankle/foot dorsiflexors, plantar flexors, and foot 
everters were all          5 strength and normal.  The right 
ankle showed no significant abnormality of color or 
deformity, and there was minimal swelling and slight pain 
over primarily the lateral malleolus.  Palpation elicited no 
abnormality of temperature or crepitance.  On range of motion 
testing, dorsiflexion and plantar flexion were to 20 and           
40 degrees, respectively, with the veteran grimacing in pain.  
After repetitively flexing the right ankle and testing for 
pain, weakness, fatigability, and incoordination, the 
examiner noted no changes in the resultant range of motion, 
nor with the pain pattern, with pain being noted as 
grimacing.  The assessment was right ankle strain.     

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 10 percent rating for right ankle strain at any point 
since the effective date of the grant of service connection 
under the applicable rating criteria, that is, moderate 
limitation of ankle motion under DC 5271.  In this regard, 
the Board notes that there was no loss of ankle motion on 
either the 2000 or 2005 VA examination.  The Board also notes 
that a rating under DC 5270 for ankle ankylosis is not 
appropriate in this case, where the veteran has consistently 
objectively demonstrated full range of ankle motion on 
examinations.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for right ankle strain during the period since the 
initial grant of service connection.  The veteran 
specifically denied flare-ups on the 2000 VA examination, and 
after repetitively flexing the veteran's right ankle and 
testing for pain, weakness, fatigability, and incoordination, 
the most recent 2005 VA examiner noted no changes in the 
resultant range of motion, nor with the pain pattern.  
Moreover, the veteran had not missed any time from work 
because of his right ankle in the past year.  On this record, 
there is no basis for the Board to find that, during flare-
ups or with repeated activity, the veteran experiences any 
38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-particularly, 
pain-that is so disabling as to warrant assignment of the 
next higher rating under DC 5271.   

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating (pursuant to Fenderson), and that 
the claim for an initial compensable rating for right ankle 
strain must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 

3.	Higher Ratings for a Right Knee Osteochondroma                    

By rating action of March 2001, the RO granted service 
connection and assigned a noncompensable rating for a right 
knee osteochondroma under DC 5260, effective August 29, 2000.  
By rating action of September 2001, the RO increased the 
rating of the right knee osteochondroma to 10 percent from 
January 22, 2001; a T/TR was assigned from May 21, 2001; and 
a noncompensable rating was assigned from August 1, 2001.  By 
rating action of February 2002, the RO assigned a 10 percent 
rating for the right knee osteochondroma from August 1, 2001.  
By rating action of October 2002, a T/TR for the right knee 
osteochondroma was assigned from March 15, 2002; a 10 percent 
rating was assigned from July 1, 2002.  By rating action of 
September 2004, a T/TR for the right knee osteochondroma was 
assigned from April 23, 2004; an initial 10 percent rating 
was assigned from July 1, 2004.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires flexion limited to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees.  A 30 percent 
rating requires flexion limited to 15 degrees.   

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a noncompensable rating.  A 10 percent 
rating requires limitation of extension to               10 
degrees.  A 20 percent rating requires limitation of 
extension to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

a.	An Initial Compensable Rating During the Period 
from              August 29, 2000 to January 21, 
2001.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial compensable rating 
for the veteran's right knee osteochondroma is not warranted 
at any time prior to January 22, 2001 under any applicable 
rating criteria.  

Regardless of whether the knee disability is rated under DC 
5260 or 5261, a higher rating is not assignable, as there is 
no medical evidence establishing the level of impairment that 
would warrant at least the next-higher 10 percent rating-
that is, leg flexion limited to    45 degrees or leg 
extension limited to 10 degrees -at any point between the 
August 29, 2000 effective date of the grant of service 
connection and January 21, 2001.

The sole pertinent evidence consists of a September 2000 VA 
examination report, wherein the veteran was noted not to have 
lost any time from work because of his medical problems, and 
he took no medications.  On examination, posture and gait 
were normal, and there was full range of active and passive 
motion in the lower extremities.    

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
knee disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher evaluation is assignable for the right 
knee osteochondroma prior to January 22, 2001, inasmuch as 
the record during that period contains no medical findings of 
weakened movement, excess fatigability, or incoordination 
associated with the knee.  On that record, there is no basis 
for the Board to find that, during flare-ups or with repeated 
activity, the veteran experiences any 38 C.F.R. § 4.40 or 
4.45 or DeLuca symptom-particularly, pain-that is so 
disabling as to warrant assignment of the next higher rating 
under DC 5260 or 5261.   

The Board also finds that there is no other potentially 
applicable DC pursuant to which a higher rating could be 
assigned.  In view of the findings showing measurable range 
of motion of the veteran's right knee during the entire 
rating period under consideration, a rating under DC 5256 for 
knee ankylosis is not appropriate.  Likewise, a rating under 
DC 5262 or 5257 also is not appropriate, inasmuch as no 
malunion of the tibia and fibula, or recurrent subluxation or 
lateral instability, respectively, has ever been objectively 
demonstrated. 

For all the foregoing reasons, the Board finds that, as a 
compensable rating for  right knee osteochondroma is not 
warranted at any time during the period from August 29, 2000 
to January 21, 2001, staged rating, pursuant to Fenderson, is 
not warranted, and the claim for a higher rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.
  
b.  A Rating in Excess of 10 Percent Since January 22, 2001.
  
Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
10 percent for the veteran's right knee osteochondroma is not 
warranted at any time since January 22, 2001 under any 
applicable rating criteria.  

In arriving at this determination, the Board notes, at the 
outset, that T/TRs were assigned for the right knee for post-
surgical convalescence from May 21, 2001 until a schedular 10 
percent rating was restored from August 1; from March 15, 
2002 until a schedular 10 percent rating was restored from 
July 1; and from April 23, 2004 until a schedular 10 percent 
rating was restored from July 1.  Thus, the periods that the 
T/TR was in effect have been excluded from consideration for 
increase under the schedular rating criteria.  

Rating the knee disability under DC 5260 or 5261, the Board 
finds that a higher rating is not assignable, as there is no 
medical evidence establishing the level of impairment that 
would warrant at least the next-higher 20 percent rating-
that is, overall moderate knee impairment; leg flexion 
limited to 30 degrees; or leg extension limited to 15 degrees 
-at any point since January 22, 2001.

Extensive VA outpatient records show regular follow-up 
treatment and evaluation of the veteran for many complaints 
and disorders through December 2004, including for right knee 
pain.

On January 22, 2001, the veteran was seen with a history of 
chronic right knee pain and locking, and had a steroid 
injection laterally in the knee.  Current examination showed 
a bony prominence on the distal lateral femoral aspect, which 
was exquisitely tender to palpation, and also diffuse pain 
and tenderness of the lateral aspect of the knee.  There was 
marked tenderness under the kneecap.  Knee range of motion 
was from 0 to 135 degrees.  The ligaments were stable.  There 
was a popping sound in the knee.  McMurray's test was 
positive.  Medication provided moderate relief of pain.  The 
impressions included right knee pain, and right distolateral 
femur exostosis.

On January 2002 VA orthopedic examination, the veteran 
complained of right knee pain, weakness, stiffness, swelling, 
instability, and locking since May 2001 knee surgery; he 
denied heat, redness, and drainage.  At the end of an average 
workweek, with increased standing, walking, and ascending and 
descending stairs, he reported that he would develop a limp 
that lasted over the weekend for 2 or          3 days.  He 
wore a knee brace periodically.  After he returned to work 
following knee surgery, he stated that he had missed 8 days 
of work because of the knee.  On current examination, gait 
was normal.  There was no gross abnormality of right knee 
color or temperature and no deformity, swelling, or 
significant atrophy.  There was an obvious scar just proximal 
to the right lateral femoral condyle that was minimally 
tender to palpation.  It was slightly hyperpigmented, but 
there was no oozing or draining.  There was minimal 
crepitance and tenderness over the lateromedial joint line.  
Range of knee motion was from 0 to 115 degrees.  On varus-
valgus testing, the medial and collateral ligaments were 
stable.  The anterior/
posterior cruciate ligaments were stable, and the anterior 
drawer and Lachman's tests were normal.  McMurray's test was 
negative.  Resisted knee extension and flexion were 5/5 on 
the strength scale.  January 2002 right knee X-rays were 
normal.  The assessment was status post osteochondroma 
surgery.      

In February 2003, the veteran complained of right knee pain.  
On outpatient examination, the knee wounds were well-healed.  
There was minimal effusion and no signs of inflammation.  
Knee range of motion was from 0 to 120 degrees, and the 
veteran could squat to 0 degrees of flexion.  Muscle strength 
was good.  Knee       X-rays were normal.

In September 2003, the veteran complained of right knee pain, 
clicking, and stiffness.  On examination, gait was normal, 
and the veteran could squat to          120 degrees with 
pain.  There was no knee deformity or effusion.  There was 
patellofemoral tenderness and mild crepitus.  Range of motion 
was from 0 to       130 degrees.  Quadriceps strength was 
5/5.  Apprehension and inhibitions tests were positive, and 
McMurray's test was negative.  Right knee X-rays were normal.

In early April 2004, the veteran complained of right knee 
pain, episodes of locking, and problems ascending and 
descending stairs.  On examination, gait was normal, and the 
veteran could squat to 120 degrees with pain.  There was no 
knee deformity or effusion.  There was patellofemoral 
tenderness and mild crepitus.  Range of motion was from 0 to 
130 degrees.  Quadriceps strength was 5/5.  Apprehension and 
inhibitions tests were positive, and McMurray's test was 
negative.  The assessment was chondromalacia patella with 
possible lateral meniscus tear.  A lateral retinacular 
release with possible partial meniscectomy was planned.

In mid-June 2004, the veteran was seen 6 weeks following 
right knee arthroscopy.  On examination, the wounds were 
well-healed, and there were no signs of inflammation.  Right 
knee range of motion was from 0 to 125 degrees, and muscle 
strength was excellent.  The veteran was deemed able to 
return to work.

In August 2004, the veteran's right knee symptoms were noted 
to have improved.  In November, he continued to have some 
pain and swelling in the knee, mostly after standing at work.  
He took no medications.  On current examination, there was 
some muscle loss in the right quadriceps.  Right knee range 
of motion was from 0 to 130 degrees.  There was some 
tenderness in full flexion, and no effusion, erythema, or 
warmth.  There was a positive compression test and some 
tenderness with palpation of the posterior aspect of the 
patella.  The assessment was status post chondromalacia 
patella.

In December 2004, the veteran reported decreased symptoms of 
right knee locking and giving way since a right lateral 
retinacular release in March 2004.  He complained of constant 
right knee pain and symptoms that increased with prolonged 
standing, walking, and ascending stairs, and decreased with 
sitting and relaxing with the legs straight out.  On current 
examination, there was pain to palpation of the insertion of 
the right tensor fasciae latae and the right patellar tendon.  
Knee range of motion was within normal limits, and strength 
was 4/5 with extension, with increased pain in the right 
vastus lateralis.  

On March 2005 VA orthopedic examination, the veteran 
complained of moderate right knee pain with some stiffness 
and swelling; medication reportedly provided some relief.  He 
stated that the knee flared-up 3 to 4 times per week, lasting 
1 day on average; with each flare-up, he reported more 
limitations in pain, but could still function.  He used no 
cane or crutches.  With respect to functional limitations, 
the examiner noted that the veteran was able to fulfill his 
activities of daily living, including driving and walking, 
with some problems with driving and ascending stairs due to 
the knee.  In the last year, he had missed 6 weeks from work 
because of right knee surgery, and an additional 2 days due 
to the knee.  On current examination, gait was normal, and 
the veteran could rise up on his tiptoes and heels.  The 
right knee showed no deformity or abnormality of temperature.  
There was a suggestion of some pinkness to the top of the 
knee and slight discoloration.  There were surgical scars 
over the anterolateral and anterior knee.  There was a 
suggestion of some slight swelling, as well as crepitance.  
Range of knee motion was from 0 to 110 degrees, with pain 
from 100 to 110 degrees.  On stability testing, the medial, 
lateral collateral, and anterior and posterior cruciate 
ligaments were stable and normal.  After repetitively flexing 
the right knee and testing for pain, weakness, fatigability, 
and incoordination, the examiner noted no changes in the 
resultant range of motion, nor with the pain pattern.  June 
2004 right knee X-rays were normal.  The assessment was right 
knee strain with osteochondroma surgery and patellar 
retinacular release surgery in March 2004.  Based on all 
medical findings, the examiner assessed the right knee 
disability to be moderate in nature.     

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant at least the next 
higher, 20 percent rating for the right knee osteochondroma 
at any point since January 22, 2001 under the applicable 
rating criteria-that is, overall moderate knee impairment 
under DC 5257; leg flexion limited to 30 degrees under DC 
5260; or leg extension limited to 15 degrees under DC 5261.  
Although the May 2005 VA examiner assessed the veteran's 
right knee disability to be "moderate" in nature, this 
characterization alone does not entitle the veteran to a 20 
percent rating under DC 5257, which contemplates recurrent 
subluxation or lateral instability-symptoms that were 
specifically ruled-out on clinical examination; specifically, 
on stability testing, the right knee medial, lateral 
collateral, and anterior and posterior cruciate ligaments 
were all stable and normal.  The Board also notes that a 
rating under DC 5256 for knee ankle ankylosis is not 
appropriate in this case, where the veteran has consistently 
objectively demonstrated measurable right knee motion on 
examinations since January 22, 2001.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, the Board finds that no higher rating is 
assignable for a right knee osteochondroma during the period 
since January 22, 2001.  After repetitively flexing the 
veteran's right knee and testing for pain, weakness, 
fatigability, and incoordination, the most recent 2005 VA 
examiner noted no changes in the resultant range of motion, 
nor with the pain pattern.  Moreover, the veteran missed only 
an additional 2 days from work in the past year because of 
his right knee since his March 2004 surgery.  On that record, 
accordingly, there is no basis for the Board to find that, 
during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom-
particularly, pain-that is so disabling as to warrant 
assignment of the next higher rating under either DC 5260 or 
5261.   

For all the foregoing reasons, the Board finds that there is 
no basis for assigning a  rating in excess of 10 percent for 
a right knee osteochondroma at point since January 22, 2001; 
hence, the claim for higher rating must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 




ORDER

Service connection for a chronic sleep disorder, to include 
as secondary to anterior chest wall syndrome, is denied.

An initial rating in excess of 20 percent for anterior chest 
wall pain syndrome is denied.

An initial, compensable rating for right ankle strain is 
denied.

An initial, compensable rating for a right knee 
osteochondroma, during the period from August 29, 2000 to 
January 21, 2001, is denied.

A rating in excess of 10 percent for a right knee 
osteochondroma, since January 22, 2001, is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


